Citation Nr: 1731446	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These matters were before the Board in March 2017 when they were remanded for additional development.

In a March 2012 VA Form 9, the Veteran requested a hearing before the Board; however, he withdrew his hearing request in February 2016.


FINDINGS OF FACT

1.  The most credible and competent evidence does not support the conclusion that bilateral hearing loss had its onset in service or within one year of service separation, or that current hearing loss is related to active military service.

2.  The most credible and competent evidence does not support the conclusion that tinnitus had its onset in service or within one year of service separation, or that current tinnitus is related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C.A. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in July 2009.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claim.  The Veteran's service treatment records (STRs) and post-service VA and private medical records have been obtained and associated with the claims file.  In a March 2012 VA Form 9, the Veteran stated that his "current medical doctor" had related his bilateral tinnitus and bilateral hearing loss "to being caused by [his] duties during [his] military service."  Pursuant to the Board's 2017 remand directive, the Agency of Original Jurisdiction (AOJ) obtained VA treatment records dated from 2011 to 2017.  The AOJ also requested that the Veteran provide the names and addresses of all health care providers who had treated him for hearing loss and tinnitus, and a release for the treatment records; however, the Veteran failed to respond.  The April 2017 supplemental statement of the case (SSOC) notes the request and the Veteran's failure to respond.  No mail to the Veteran was returned as undeliverable.  Neither the Veteran nor his representative has provided any reason for the Veteran's failure to respond to the request for private treatment records or releases for these records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with a VA examination in April 2010.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.
II.  Legal Criteria for Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system and are subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015); M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III.  Factual Background and Analysis

The Veteran maintains that he suffers from hearing loss and tinnitus related to his military service, to include noise trauma from weapons fired therein.  He stated that his hearing loss and tinnitus began in service and had worsened since that time.  See May 2009 VA Form 21-526, April 2010 VA examination report and March 2012 VA Form 9.

Service personnel records show that the Veteran was an engineer equipment operator.  His awards and citations include the Rifle Expert badge.

STRs, including an April 1970 separation examination report, are silent for any complaints, findings, treatment, or diagnoses related to hearing loss or tinnitus.  On April 1970 separation examination, a clinical evaluation of the ears was normal.

In May 2009 the Veteran submitted the instant claim.  He did not report receiving any treatment for hearing loss or tinnitus, in service or thereafter.

During an April 2010 VA examination, the Veteran reported a history of hearing loss and tinnitus for 30 years.  Specifically, he reported noticing hearing loss and tinnitus when he returned from Vietnam, where he served in the infantry and fired weapons without wearing hearing protection.  Following his military service, he was exposed to noise while using hearing protection: as a police officer for 20 years; as a hunter and recreational shooter; and while using power tools.  He further reported post-service exposure to loud music without using any hearing protection.  The Veteran indicated that his father had hearing loss.

The examiner reviewed the Veteran's STRs and noted that the Veteran had normal hearing at enlistment with no subsequent complaints of hearing problems or tinnitus in service.  A Separation Whisper Test showed normal hearing.  No post-service medical evidence of hearing loss or tinnitus was of record.  Audiometric testing revealed bilateral sensorineural hearing loss.  The Veteran also reported constant tinnitus.  The diagnoses were bilateral sensorineural hearing loss and bilateral constant tinnitus.  The examiner opined that it was not likely that the current hearing loss was caused by the documented noise exposure in service.  In this regard, the examiner noted that there was no hearing loss or tinnitus present upon entrance or at separation from the military.  The examiner further stated that noise exposure was not known to cause latent onset hearing loss or tinnitus.

VA treatment records dated from 2011 to 2017 note the Veteran's ongoing complaints of constant tinnitus and difficulty hearing.  None of the medical evidence relates these complaints to his military service.

The Veteran has diagnoses of hearing loss disability (as that term is defined in VA regulations) and tinnitus.  Additionally, the Veteran's service records and his own statements reflect that he was exposed to noise exposure as a condition of his duties in service.  This fact is not in dispute.  Accordingly, the issue at hand is whether the current hearing loss and tinnitus had onset during service, had onset within one year of discharge, were noted to be chronic during service, were noted during service and existed since that time, or whether they are otherwise related to active service. 

First, the evidence does not indicate that the Veteran was diagnosed with sensorineural hearing loss or tinnitus within one year of his leaving active duty in April 1970 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309. 

Second, there is no notation of hearing loss or tinnitus during service, so the chronic provisions and the continuity of symptomatology are not established.  Indeed, despite his report (including to the 2010 VA examiner) of having hearing loss and tinnitus since service, no such complaints or findings were noted at the time of his service discharge in 1970.  Accordingly, that discharge examination conflicts with his current statements made in connection with the appeal.  Thus, the Board finds these statements regarding in-service onset and continuous symptoms insufficiently credible. 

Third, and finally, the evidence of record does not demonstrate a nexus between service and the Veteran's hearing loss and tinnitus.  The Board finds that the 2010 VA examination report provides the most probative evidence against the claim for service connection.  The 2010 VA examiner thoroughly reviewed the claims file, after which the examiner essentially opined that the Veteran's hearing loss and tinnitus were not related to service, to include noise exposure therein.  As the VA examiner's opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt rule.  However, where the evidence of record preponderates against the finding that the Veteran's disability was caused or aggravated by his military service, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).










(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


